'11/@9/`2@09 22:1@‘l .=`~ ' ~ TELFQRDUNIT us? PAGE .@1
-‘ . ‘ * LOG) > ,.
1 _~7`) l O;}

' RECENE l |N
couRT oF cRmmNAL APPEALS

. 'Aus 26 2015

' n ' ` ` Abemcosia,@nérk
'TCké;%Iz¢€L£%//%Gmxi/ j .
FRQMFHM {M/MMMQ £LMS

TDcJ-'cm
- BARRY _TELFORD UNIT
NEW BosToN,_Tx

room _"
’~ 'FAX= ' l»-"
DATE: . ‘ ZZLQOM)L)'

PAGES= * wi______

(lncludin'g cover)

 

2659

l 858

 

L}‘-'|»

- ##SJ@H)O ON Puv##
'0103/80/1-liml§

-'EIIAIVS'}IO:I ME[AEIH lHVHD NHH.I. (INV |}IQEIHD NOISIA =SMOllOJ SP» s! ueld
NOILVI)}I'¢I.I.'IV }IEI.L¢IV }IZ)EIHQ NOISIA 353 .I.H .LNVAA ` :V

N '}IZ)EIN
N 'SHVEI
N ’lVOHHl
N 'C*ISON

C*IE)NIVHC) EI.LDI)V ON 'S&IAH '.LNC'IEIH :O .

x;):»m:) Nols_lA. fm m mvm =S

:ma]qo.ld s,.(npo_L
(SIUP) ` ="0 PSA!”@H }IOS

 

 

 

:pa.l!nba.l Jg ‘.\a;a.ld.\a;ug 300ch Hgl']{)N[q :aSnn§ur.'] waged l

SEIIO}IEITIV NN\C)NH ON 353!319||\’

’MV.LS 80 }IZ)V'| O.L HH(I NH}IV.L .LON ()IOZ/BO/l()wO-\J5|“1!1\1\|933-'ISOW

_ ' alch :xag g :a:lu}[ 's.maA of :aSV

(1)8)833 S.LNEIW'E{'K) 353!|!3”¢| €S¢T'I Ol()Z/S()/ 10 ¢31"(| 17L917§€I 3#1`()(11, CI HIHHHODIVI `)\EI'INI;I 331"”!\!`1“9!1\3¢1

WVXEI TIVI) )lf)lS ° ¢I'IW/(]W
a.m;) pa?muuw |uuopoa.x.m;)

,,_,

 

 

 

 

 

 

 

 

 

~ 5 " `:" .~.T
~*-`
"..
`,,_
l "v ` ' `]` q 'r' '
_ .e
l f ' z
.. »- _ \` `
-_..A. m _ . '_&-'. l.§,-., -. .w\"s
` . ¢_ . » '. ! ,'f‘-
.»_.. _,.:_»\v_\_\ \.\.\ __l¢f ante
. SA. ‘ ` _,.. 1 I~\.. _.. .,,~~ ‘¢‘1 _,`},:._` _‘_ - -`¢~ ..., . _, __,,~,4_`._`_ __ .,_ ,,_ ‘ '_
,_ " rif/m ,|v'w"' l ` *:~ _ ~¢-',/W M\*"-~¢v- ._S_t y ~4\` _, "-:m“ `*\_\rc’-¢m¢._li~.--r~-_m -¢r
.'¢

 

"" A_ction Requested t'_o resolve yoodr__(,`ompl__a_lnt`. ' ~

  

 

 

 

 

 

 

;~ y r)\.\,"). ~ ...`. .,_,".;;, \,_, \_ \ _.. . ,"~¥' ~~~.\ \ -.\l'l\-~ ‘ \
'*’z'- ‘ » - ~ "'\ `
` . _ .‘. . _y -1.,. tr -\.l»v\
b . _ \? / ,
1~. §§ ' .~:»" .` won

~ 0 '- , " - - .. ~ '\
Offender Signature: M?€Z./ Date: w .

IF
155 -~~
Grievancc :Response: » ' , _. b
~ t . . 'l\" e.~.~~\.-r». .:,, 31 l ~. ~- > :*S.' =* -.-_ A. .l a \ - :-.s»..\ rr"‘z:».~.t~“ ‘\‘ "¢,‘._.'¢.'J ;°`\ '
`\ \..\`3 a\ \ -`\'.‘ \"~‘ ~ '~¥$»" `}...l\.\\ \‘.;`f. \ ad -d¢ ¢- l `.. ` ‘.i\ )'£ ‘ \\ `¢(" -é\\u \\"‘ "#’ ’._" _ '~_[‘ \\\,.,‘ "\\ \

»-""`¢`

 

You are currently pending tr_an_sfer; however, approval must be received_ _from t_he State Classification

     
        
 

   

 
   

lComm`lttee ’befor'e you"Lnll"be transferred "*Nb‘filrthe`r ac`ti'on b`y th`is offlce“l""aPFah\ `e`d. \\`1`{ ’*"* m m

. ':€~_.7_; ¢..‘;_...,
Warden _,?.§_Ri‘_:t.{". -` _.‘*~{ ;l\_`-_, L__\\_` \__ LMM n `MSM\ ag d
'>v ;,°.~:..>‘\~x\?»'..~A.\~.;\'\.;.-_‘;“,,»q\.` \ .A,M__BA vi
Slgnature Authori ` _ f vi rs if t _n ~, § arm

 

 

'~o`.\ ") $\\vh.» -‘j§

. .,,.. -_J._~...;;. .D te_ch_T 1_ o zuoa

¢\rv.

ll' you are dlssatlslled with the Step l response,}ou may submit a Step 2 (l-128) to the Unit Grievanee lnvestlgator within 15 days from the dole ol` the Stcp l rcspnllse.
-v

State the reason for awol on the StgLZ Form.

l

~'*l'°~“‘ *~+‘*"""“' ”~*-#“`¢--M~vm mr .C~‘

§ ENT HUMBER AS SUBJECT)
DATE: 03 / 23 / 2009

(to)

ALLEGED sEquL AssAqu

EAc. incident No. l.ooaseoma
1 DallelTinle of incident ‘ 1-15-08/unknown ~

Specific location of incident 8J~5e blell ' l

 

 

_»__IYESPH‘£LLQ_§I§LQ¢…GMMW

._ . Victim(s) information _' 4
Nar`na. ‘ TDCJ# Ra¢¢ sex . Aq¢ ~ custody

 

 

 

 

 

 

 

 

 

 

 

 

 

Flniey. Jaicou'rn'a . 1354674 n B' M 28 ' G~2
_ ln]urles? ' Yee No~- x .' _ lf vea. explain
Do'es victim(s) have a history of prior institutional sexual assaults? Yes x 4 No .'
Did medical personnel treat victim? Yea'x ' ~No if yes, dale and time ,

 

 

lmmmmmmm@? ' 'no

~Assailant(s) information 4 `

 

 

 

 

 

 

 

 

 

 

 

 

 

Nam`e l TDCJ# > ' - Race 1 ' ' Sox ' Aqe - Custody '
. Staff - ' ' ‘ ~ ,
_ z. i
'lnjunes?' Yea No ' _ lryes, explain
Does aes_aiia'nt(s) have a history of prior institutional sexual assauifs? ` Yee No _
t 1Was OiG investigator notified? Yeo x No . _ if yea, narl'le n investigator F_ Solis
lF C.CCURRENCE WAS RECENT: '
Was staff abie to secure crime scene for processing by OiG?. Yee , No x

________

lWel_*e victim and auspect(e) hou`sed together or in close proxlmlty? Yes No

Hae the victim or euspect(s) housing been changed? 4 Yes - No ' '
captain D. Lonon ' , ‘ ' "LL Y. M¢cree

. Name of Person Reportlng incident l Name o_f Person Notlfied at EAC

,4080

 

‘Oé/HSlé TEXAS DEPARTMENT DF CRININQL JUSTICE, 11:23:56
HEALTH SUMHMRY FDR CLASSIFIEATIDN 96/10/2009
FINLEY,JAICUURRIE BEUAYNE . DUH: 07/31/1979 P U L H E &

/#i 01354674 SID$: 05601473 ‘ UGT: 302 LBS ~~-~** ~~~~~
LT: SV HOUSING: 5A3~07 HGT:‘S'II" lBllllllfBlll
GB: UNASBN HENTAL HEALTH , ~ , iElhlAlA(BIH[
- l l

El°l | l_ lP

.I. FMCILITY ASSIBNHENT (CHECK DNE)
X A. NOJRESTRICTIUN
__ B, BARRIER~FREE FACILIT¥
__ C. SINBLE LEUEL FACILITY
D. SUITABLE FDR TRUSTEE COHP? X YES__NU

11. HUUSING ASSIGNNENT

A BASIC HUUS1NG (CHECK UNE) B. BUNK ABS IGNHE.Nl (CHECK ONE)
X 1. NO RESTRICTIDN __ 1. ND RESTRICTIUN
__ 3. SINGLE CELL DNLY 00 3. LDUER ONLY

__ 3. SPECIQL HDUSING (HDUSING HITH

LIKE NEDICAL CUNDITIUN
__ 4. CELL BLDCK ONLY

C. RDU ASBIGNHENT (CHECK ONE) 1 . D. UHEEL.CHAIR US E (CHECK ONE)
__ 1. ND RESTRICTIDN ' ` % 1. ND REF lTPICTIGN
09 2. GRDUND FLOOR UNLY - ' __ 2. PHUP URDERED

3. UTILITY USE

._... "

III.UDRK ASBIBNMENT/RESTRICTIUNS (CHECK'ALL THMT APPLY)

__ l. HEDICALL¥ UNASSIGNED __ lS.ND FDUD SERVICE

__ ” PSYCHIATRICHLLY'UNASSIBNED __ lé.ND REPETITIVE USE DF HQNDS

__ 3. SEDENTARY NURK UNLY __ lF.ND UALK UET/UNEUEN SURFACES

__ 4. FUUR HOUR UDRK RESTRICTIDN __ 18.DD NDT ASSIGN TD HEHTCAL

__ 6. EXCUSE FRUM SCHOUL 00 19.NU UURK IN DIRECT SUNLIGHT

__ 7. LIMITED STANDING __ BO.ND TEMPERATURE EXTREMES

.__ 81 NO UALKING ) ___ YARDS __ Bi.NU HUHIDITY EXTREMES

__ 9. NO LIFTINB > ___ LBS. __ BB.NO EXPUBURE TD ENUIRDNMENT POLLUTANTS
__ lG,ND BENDING AT UAIST __ HHLNU UUHK UITH CHEMICALS OR IRRITANTS
__ ll,ND REPETITIVE SQUATTINB .__ 34.NO HDRK REQUIRING EAFETY EDDTS

00 lZ.NO-CLIMBING 00 HE.ND UORK ARUUND HACHINE UITH NUUING PART
__ IBWLIHITED SITTINB __ 36.ND UDRK EXPUSURE 13 LDUD NDISES

14.NU REACHING OVER SHUULDER'

.1'\). m:sc.lPl.. mem PRDCESS \v@ 4 _.1':1-_!__1_~_1§1-'

I. FACILITY ABSIGNMENT'(EHECK ONE)

Y A._ND RESTRICTION

__ B. BARRIER~FREE FACILITY

. BINGLE LEVEL FACILITY' _
SUITABLE`FUR`TRUSTEE CAMP? ` X YES__NU

`

tj{`.f

11. HOUSING ASSIGNMENT _
A. BASIE HOUSIMG-(CHECK UNE)` b B. BUNK QSSIGNHENT (CHECK UNE)
X 1. ND RESTRICTION __ 1. NO RESTRICTIDN
~» 3. SINBLE CELL ONLY ` 00 2. LDUER BNLY
3. SPECIAL HUUSING (HUUSING UITH _
LIKE HEDICAL CONDITIUN

44. CELL BLUCK ONLY

E: RUU ASSIGNNENT (CHECK ONE) D. HHEELCHAIR USE (CHECK'ONE)`
i. NO RESTRICTIUN w __ 1. ND RESTRIETION‘ m

1

’. PHOP DRDERED

00 3. GRUUND FLOOR UNLY ‘ ___~

' __ 3. UTILITY USE

III.UURK_RSBIGNMENT/RESTRIETIONS (EHECK ALL THAT APPLY) f‘

__ 1. NEDICALLY UNASBIBNED ___li.NG FDOD SERVICE 3

__ 2. PSYCHIATRICA££Y UNASSIBNED __ ié.ND REPETITIUE USE UF HANDS b

__ 3. SEDENTRRY UGRK DNLY’ __ i?.NU UALK UET/UNEVEN SURFACES

__ 4. FDUR HDUR MDRK RESTRIETIDN __ 18.DO NOT ASSIGN TD HEDICAL

w_ é. EXCUSE FROH SCHDUL ' 00 i?.NO UORK IN DIRECT SUNLIEHT

___ ?= LIHITED STANDINB __ BO.NU TEHPERATUHE EXTREHES

__ 9, HO UALKING ) ___ YARDS __ BI.NU HHMIDITY EXTRENES ,

__ ?. ND.LIFTINB > ___ LBS. . __ HB.HU EXPUSURE 10_ENVIRDNMENTTPOLLUTANTS

__.10.N0 BENDING 91 UAI§T __ 23.N0 UUEK'UITH CHEHIEALS DR IRRIT§NTS

__ ll.HU'REPETITIUE BQUATTIHB __.34;NO UDRK REQUIRINB SHFETY BDUTS

00 12.ND CLIMBING l 00 ZS.HO HDRK ARQUND MRCHINE NITH NDVINB PQRT
13.LIHITED SITTING __ Zé.ND UDRK EXPDSURE TO LDUD NDIBES

.-.--

1_ 14.N0 REQCHING nvER sHQuLDER
Iv. DISCIPLINARY PRQCESS ccHEcK oma)

. x aj we RESTRICTIUNS n .

__ B. cowsuLT REP nF MENTALjHEQLTH nEPT.BEFQRE T¢szs nrscIPLIMQRY acrzow
11 r. anSuLT REP oF HEBICAL DEPARTHEHT BEFURE TAKING DISCIPLINARY AETIQN'
u, lunxvlnuanzEn TREQYHENT PLQM  “M~ LBS~ *w BZ.NO EXPUSURE TO ENUIRDNMENT PDLLUTANTB

 
 
  
 

M_ 10.N0 BENDING éT UAIST . ".ND UORK UITH EHEHIEALS UR IRRITANTS

. .NO REPETITI'JE SQUATTINE F’.-NO UDRK REQUIRING SAFETY .`BUOTS

v m{ND'CLINBING ,¢.ND UORK AROUND MQCHINE UITH NDUING PHRT
13.LINITED SITTING ,M,Ré.NO UURK EXPDBURE TU LOUD NOISEB

mw 14.ND REACHING UUER SHOULDER

IV. DIBCIPLINARY PRUCESS (CHECK DNE)

X A. NU RESTRICTIONS - ' _ "
nw B. EONSULT REP DF NENTAL HEALTH DEPT BEFDRE TAKINB DISCIPLINSRY ACTIUN
M“ 0. CDNSULT REP OF MEDIEAL DEPARTMENT BEFURE TAKING DISEIPLINARY ACTION

V= INDIVIDUALIZED TREGTHENT PLAN (CHECK RLL TTHQT APFLY) ~ .
X A. ND'REBTRICTION w_ C. MENTAL HEALTH REPRESENTATIUE REQUIRED

wm B. HEDICAL REPRESENTATIVE EEQUIEED

UI. TRANSFGRTATIUN-RESTRIETIDNS (CHECK ONE)
X A. ND RESTRICTION' w* C. UHEELCHAIR VAN

.,,. .B. .EHS A':~;.BULQNCE %/
REYES .>~zn _ 10./23/2006'_ %//"f/\

PRINTED mm mm T'ITLE cF RE\)IENER :nM-E %;G/MFQR€ nF RE&,'IEYR_ l n '/r_ y 37
' . '/7'_'~__, / /r

IN THE UNITED STATES DISTRICT COURT y
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

JAICOURRIE DeWAYNE FINLEY,
Petitioner,

v. l 2110-CV~0166

RICK THALER, Director,

Texas Department of Criminal Justice,
. Correctional Institutions Division,

QOGQCNOOHWJDOQWJCO>OOOOO>OO'>OOO

Respondent.

REPORT AND RECOMMENDATION TO
DISMISS PETITION FOR A WR'IT OF HABEAS CORPUS

Petitioner has filed with this Couit a form Petition for a Wri_t of Habeas Corpus by a Person
in State '_Custody indicating he is challenging a prison disciplinary proceeding that took place at the
Clements Unit in Potter County, Texas. Petitioner contends he lost 150 days of previously earned
good-time credits as a result of this prison disciplinary proceeding and is eligible for mandatory ‘
supervised release.' Petitioner was incarcerated at the Clements Unit at the time he filed this habeas
petition and remains incarcerated at the Clements Unit. On August l l, 2010, respondent filed a
Motion to Dismiss petitioner’s habeas application for failure to state a claim upon Which relief may
be granted For the reasons hereinafter expressed, the undersigned United States Magistrate Judge

1 is of the opinion respondent’s Motion to Dismiss should be GRANTED and petitioner’s application

 

|Petitioner is presently incarcerated pursuant to a 2004 conviction for harassment by a person in a correctional facility
out of Washington County, Texas and a 2006 conviction for theft greater than $20,000 but less than 3100,000 out of l-lam's
County, Texas. Respondent ’s Motion lo Dismiss with Briefin Supporl, Exhibit A. Petitioner’$ offense history is confirmed by
the on|ine Offender lnformation Detail database maintained by the Texas Department ofCriminal Justice, Correctional
institutions Division (TDcJ-CID). `

IlABS4\D|SC|P\R&R\FlNLF.V- l 66.D|S-RIZSFMTN:Z

for federal habeas corpus relief should be DISMISSED.
I.
PROCEDURAL BACKGROUND
Petitioner represents he was found guilty, on March 4, 2010, of the disciplinary violation of
“bearing false witness” in case number 20100304FAUL. Petitioner contends his Step l grievance
was denied March l7, 2010, and his Step 2 grievance was denied April l, 2010. Petitioner has not

replied to respondent’s motion to dismiss.

II.
NO ACTUAL DISCIPLINARY CASE EXISTS

An actual controversy must exist at all stages of litigation in order for a case to be brought in
federal court Cook v. Hanberrjy, 592 F.2d 248, 249 (5th Cir. 1979). If a petitioner does not
challenge an actual disciplinary proceeding, the interests habeas corpus was created to serve are not
implicated See Woljj’v. McDonnell, 148 U.S. 539, 558, 94 S. Ct. 2963, 2976, 41 L. Ed. 2d 935
(1974). Beyond the question of the existence of an actual case or controversy, however, there is a
concern a petitioner may be abusing the writ of habeas corpus by intentionally misrepresenting
material facts to a federal court in a habeas corpus petition. Even though pro se petitioners are
afforded wide latitude, a court need not tolerate abuse of the litigation process by a pro se
petitioner. Basing habeas corpus pleadings upon falsities constitutes such an abuse. See McCleskey
v. Zanl, 499 U.S. 467, 496, lll S.Ct. 1454, 1471, 113 L. Ed. 2d 517 (1991) (establishing federal
habeas corpus courts need not tolerate clearly abusive habeas corpus petitions); Rose v. Lundy, 455
U.S. 509, 521 n. 13, 102 S. Ct. 1198, 1205, 71 L. Ed. 2d 379 (1982) (“Nothing in the traditions of
habeas corpus requires the federal courts to . . . entertain collateral proceedings whose only purpose

is to vex, harass, or delay.”).

llAss4\DisclP\R&R\FINLizY-ian.r)ls_kiesPMrN;z Page 2 0f4

In this case, it appears petitioner has invented the prison disciplinary case upon which his
habeas corpus petition is based. ` First, “bearing false witness” is not an offense for which a
disciplinary case can be written under TDCJ-CID policy. See Disciplinary Rules and Procedures
for Ojjfena'ers, published by the Texas Department of Criminal Justice, § XIV, “TDCJ Disciplinary
Offenses,” pgs. 23-33 (revised Jan. 2005). Second, as respondent verifies in his Motion to Dismiss,
TDCJ-CID uses a purely numerical system to identify offender'disciplinary actions. The number
petitioner provided, 20100304FAUL, is not a valid TDCJ-CID disciplinary case number
(Respondenl ’s Molion to Dismz'ss with Briefin Supp0rt, E)’thibit B). Respondent additionally
indicates “[t]he numbers listed above are not close to any of the offender disciplinaries'shown on
the records of Finley, Jaicourrie Dewayne.” (Id.).

By basing this habeas corpus petition upon what appears to be a fabricated prison
disciplinary action, petitioner has wasted valuable resources of both the federal judiciary and the
Attomey General of Texas. Because an actual case or controversy does not appear to exist, this
case should be DISMISSED. See Cook, 592 F.2d at 249. Additionally, petitioner should be
cautioned that any future habeas corpus petition not based on an actual disciplinary case will not be
tolerated See McCleskey, 499 U.S. at 496, 111 S.Ct. at 1474. Should petitioner continue to file 1
meritless petitions, the Court may impose sanctions upon him which would require him to pay a
monetary fee before the`Court will consider any habeas corpus petition from him, or which could
bar him from filing in federal court in the future.

III.
RECOMMENDATION

It is the RECOMMENDATION of the United States Magistrate Judge to the United States

District Judge that the l\/Iotion to Dismiss filed by respondent be GRANTED and the Petition for a Writ

iiAssa\nisClP\R&R\i-‘im.i~;v-looms-kizstsz .pag€ 3 0f4

of Habeas Corpus by a Person in State Custody filed by petitioner JAICOURRIE DEWAYNE FINLEY

be DISMISSED.

IV.
INSTRUCTIONS FOR SERVICE

The United States District Clerk is directed to send a copy of this Report and Recommendation
to each party by the most efficient means available
IT IS SO RECOMMENDED.

ENTERED this M day of October, 2010.

CLINTON E. A: VERI'I`TE

UNITED STATES MAGISTRATE JUDGE

* NOTICE OF RIGHT TO OBJECT *

Any party may object to these proposed findings, conclusions and recommendation In the
event parties wish to object, they are hereby NOTIFIED that the deadline for filing objections is
fourteen (14) days from the date of filing as indicated by the “entered” date directly above the signature
line. Service is complete upon mailing, Fed. R. Civ. P. 5(b)(2)(C), or transmission by electronic means,
Fed. R. Civ. P. 5(b)(2)(E). Any objections must be filed on or before the fourteenth (14th) day
after this recommendation is filed as indicated by the “entered” date. See 28 U.S.C. § 636(b); Fed.
R. Civ. P. 72(b)(2); see also Fed. R. Civ. P. 6(d).

Any such objections shall be made in a written pleading entitled “Objections to the Report and
Recommendation.” Objecting parties shall file the written objections with the United States'District
Clerk and serve a copy of such objections on all other parties A party’s failure to timely file written
objections to the proposed tindings, conclusions, and recommendation contained in this report shall bar
an aggrieved party, except upon grounds of plain error, from attacking on appeal the unobjected-to
proposed factual findings, legal conclusions, and recommendation set forth by the Magistrate Judge in
this report and accepted by the district court. See Douglass v. United Services Auto. Ass ’n, 79 F.3d
1415, 1428-29 (5th Cir. 1996); Rodriguez v. Bowen, 857 F.2d 275, 276-77 (5th Cir. 1988).

iiABs4\DisciP\R&R\i-'1NLEY-iés.ois-RESPMTN:z Page 4 Of 4

Cl€§l{ 95 DlS`l'li`l£i Cllll-RT
li§lliii&Rii DiSi. 05 'lX
FELED

g IN THE uNiTED sTATEs DisTRlcT couRo , ' _
.FoR THE NoRT_HERN DISTRICT oF TEXAS ~ mg m 22 m 91 57

AMARlLLo DIvIsIoN . .
DEPllTY CLERK ,

Director, Texas Dep’t of Criminal Justice,
Correctional Institutions Division,

JAICOURRIE DEWAYNE.FINLEY, §
' §
Petitioner, §
§
v. § 2:10-CV-0113
§
RICK THALER, §
§
§
§
§

Respondent.

ORDER ADOPTING REPORT AND RECOMMENDATION,
GRANTING RESPONDENT’S MOTION TO DISMISS, and
DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS

Petitioner has filed with this Court a petition for a writ of habeas corpus purportedly challenging
at least one prison disciplinary case. On September 30, 2010, the United States Magistrate Judge issued
a Report and Recommendation in this cause, recommending therein the petition for a writ of- habeas
corpus be dismissed as petitioner failed to challenge any actual prison disciplinary proceeding. As-of
this date, petitioner has not filed objections to the Report and Recommendation. l

The undersigned United States District Judge has made an independent examination of the
record in this case. The Magistrate Judge’s Report and Recommendation is hereby ADOPTED.
Accordingly, the Motion to Dismiss filed by respondent is GRANTED, and`the petition for a writ of
habeas corpus filed by petitioner is DISMISSED.

IT IS SO ORDERED.

' , M
ENTERED this day of

2010.

    

MARY LO
UNITED ST ES DISTRICT JUDGE

Ciilii{ liSiDiS'iRiC? COllRT
liOl€i"rlERii lilSl'. UF TX
fli£i)

IN THE UNITED sTATEs DisTRICT coURT ZU§§ 861 422 in 9= 57
FoR THE NoRTHERN DisTRIcT oF TExAs _
A'MARILLO DIVISION Dipury. CLERK _

JAICOURRIE DEWAYNE FINLEY, §
§
Petitioner, §
§ .
v. § 2:10-CV-0113
§
RICK THALER, §
Director, Texas Dep’t of Criminal Justice, §
Correctional Institutions Division, §
§
Respondent. §
J U D G M E N T

Of equal date herewith, the undersigned United States District Judge has entered an Order
adopting the Report and Recommendation issued by the United States Magistrate Judge, granting
respondent’s Motion to Dismiss, and dismissing petitioner’s application for a federal writ of habeas
corpus. j t

JUDGMENT Is' 7ENTE`RED ACCORDIN' `

“e./ .
ENTERED this day of

  

201,0.

 

MARY L U R INSON
UNI'I`ED STA S DIST_RICT JUDGE

chair is msiizici couii""
.i'iiiiiii iii;i1 i)isi. or ix
iii

IN THE uNiTED sTA'rEs DrsTRicT coURT
FoR THE NoRTHERN DISTRICT oF TExAs 230 UC? 22 A¥i 9 5 7

AMARILLO DIVISION .
g iiriiii ciiii< ._.,L_

JAICOURRIE DEWAYNE FINLEY,
Petitioner, l

v. 2:10-CV-01l3

RICK THALER, v

Director, Texas Dep’t of Criminal Justice,
Correctional Institutions Division,

4<0'3¢¢OJ¢¢O>¢»O'>OO'>¢¢0'>¢¢0'#¢0'>

Respondent.

ORDER DENYING ISSUANCE
OF A CERTIFICATE OF APPEALABILITY

Having considered the record in this case, the undersigned is of theopinion petitioner has not
made a prima facie showing for issuance of a` certificate of appealability under 28 U.S.C.’ section
2253 (c)(l ). Consequently, for this reason and the reasons stated in the Report and Recommendation
and the Order adopting the Report and Recommendation, granting respondent’s Motion to Dismiss,

and dismissing the petition, a Certificate of Appealability is hereby denied.

IT IS SO ORDERED. " '\
_ ' /W
ENTERED this _ day of 2010.

 

 

UN"ITED STA ES DISTRICT JUDGE

fN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
’ AMARILLO DIVISION

Texas Department of Criminal Justice,
Correctional Institutions Division,

JAICOURRIE DeWAYNE FINLEY, §
§
Petitioner, §
§
v. § 21 10-CV-0168
§
RICK THALER, Director, §
§
§
§
§

" Respondent.

REPORT AND RECOMMENDATION TO
DISMISS PETITION FOR A WRIT OF HABEAS CORPUS

Petitioner has filed with this Court a form Petition for a Writ of Habeas Corpus by a Person
in State Custody indicating he is challenging a prison disciplinary proceeding that took place at the
Clements Unit in Potter County, Texas. Petitioner contends he lost 120 days of previously earned
good-time credits as a result of this prison disciplinary proceeding and is eligible for mandatory
supervised release.] Petitioner was incarcerated at the Clements Unit at the time he filed this habeas
petition and remains incarcerated at the Clements Unit. On August 11, 2010, respondent filed a
Motion to Dismiss petitioner’s habeas application for failure to state a claim upon which relief may
be granted For the reasons hereinafter expressed,`the undersigned United States Magistrate Judge

is of the opinion respondent’s Motion to Disrniss should be GRANTED and petitioner’s application

 

Petitioner is presently incarcerated pursuant to a 2004 conviction for harassment by a person in a correctional facility
out of Washington County, Texas and a 2006 conviction for theft greater than $20, 000 but less than $lOO, 000 out of Harris
County, Texas. Respondent' s Molion to Dismi'ss with Briefin Support, Exhibit A. Petitioner’ s offense history is confirmed by
the online Offender Inforrnation Detail database maintained by the Texas Department of Criminal Justice, Correct_ional - '
Institutions Division (TDCJ-CID).

HABS4\DISC[P\R&R\FINLEY-l 68.DIS~R.ESFM|'N:2

for federal habeas corpus relief should be DISMISSED.
I. l
PROCEDURAL BACKGROUND

Petitioner represents he was found guilty, on February 18, 2010, of the disciplinary violation
of “activating [the] First Amendment” in case number 200902`18WALT. Petitioner contends his
Step 1 grievance was denied February 26, 2010, and his Step 2 grievance was denied March 19,
2010, Petitioner has not replied to respondent’s motion to dismiss.

II.
NO ACTUAL DISCIPLINARY CASE EXISTS

An actual controversy must exist at all stages of litigation in order for a case to be brought in
federal court.' Cook v. Hanberrjy, 592 F.2d 248, 249 (5th Cir. 1979). If a petitioner does not
challenge an actual disciplinary proceeding, the interests habeas corpus was created to serve are not
implicated See Wolffv. McDonnell, 148 U.S. 539, 558, 94 S. Ct. 2963, 2976, 41 L. Ed. 2d 935
(1974). Beyond the question of the existence of an actual case or controversy, however, there is a
concern a petitioner may be abusing the writ of habeas corpus by intentionally misrepresenting
material facts to a federal court in a habeas corpus petition, Even though pro'se petitioners are
affordedlwide latitude, a court need not tolerate abuse of the litigation process by a pro se
petitioner. Basing`habeas corpus pleadings upon falsities constitutes such an abuse. See McCleskey
v. Zrznt, 499 U.S. 467, 496, 111 S. Ct. 1454, 1471, 113 L. Ed. 2d 517 (1991) (establishing federal
habeas corpus courts need not tolerate clearly abusive habeas corpus petition$); Rose v. Lundy, 455
U.S. 509, 521 n. 13, 102 S. Ct. 1198, 1205, 71 L. Ed. 2d 379 (1982) (“Nothing in the traditions of
habeas corpus requires the federal courts to . . . entertain collateral proceedings whose only purpose

is to vex, harass, or delay.”).

iiAizs~i\niscii=\n&R\FiNi.EY-isa.i)is-REsi>MrN;z Page 2 0f` 4

In this case, it appears petitioner has invented the prison disciplinary case upon which his'
habeas corpus petition is based First, "‘activating [the] First Amendment” is not an offense for
which a disciplinary case can be written under TDCJ-CID policy. See Disciplinary Rules and
Proceduresfor Offenders, published by the Texas Department of Criminal Justice, § XIV, “TDCJ
Disciplinary Offenses,”. pgs. 23-33 (revised Jan. 2005). Second, as respondent verifies in his 1
Motion to Dismiss, TDCJ-CID uses a purely numerical system to identify offender disciplinary
actions. The number petitioner provided, 20090218WALT, is not a valid TDCJ-CID disciplinary
case number. (Respondent ’s Motion to Dismiss with Briefin Support, Exhibit B). Respondent
additionally indicates “[t]he numbers listed above are not close to any of the, offender disciplinaries
shown on the records of Finley, Jaicourrie Dewayne.” (Ia’.).

By basing this habeas corpus petition upon what appears to be a fabricated prison
disciplinary action, petitioner has wasted valuable resources of both the federal judiciary and the
Attomey General of Texas. Because an actual case or controversy does not appear to exist, this
case should be DISMISSED. See Cook, 592 F.2d at 249. Additionally, petitioner should be
cautioned that any fiiture habeas corpus petition not based on an actual disciplinary case will not be
tolerated See McCleskey, 499 U.S. at 496, 111 S.Ct. at 1474. Should petitioner continue to file
meritless petitions, the Court may impose sanctions upon him which would require him to pay a
monetary fee before the Court will consider any habeas corpus petition from him, or which could
bar him from filing in federal court in the future.

III.
MMM
lt is the RECOMMENDATION of the United States Magistrate Judge to the United States

District Judge that the Motion to Dismiss filed by respondent be GRANTED and the Petition for a Writ

iiAHs4\DisciP\R&R\FmLiav.mains-REstsz Page 3 of 4

cLERii us oisimcr couRi
iioRiiiERii iiisr. o `
riti~:o F m

IN THE uNiTED sTATEs DisTRicT couRT
FoR THE NoRTHERN DISTRICT or TExAs 20|2 APR ~2 A_H 1013 i _

AMARILLO DIvISIoN
nEPuiY cusiiiQO'>OOOQ¢O°¢O’>W>¢OJ

Defendant.
ORDER DENY'ING MOTION FOR STAY AND APPOINTMENT OF COUNSEL

Beifore.the Court'is plaintiff"`s March 29, 2012 Motion-vigor Stay and Appo‘intment of Counsel{
filed in nthe above-referenced and numbered cause. ' By this motion,' plaintiff states that, asi ja
defendant in a state court proceeding, he was found incompetent to stand trial. The Court notes that,
in a nearly identical motion filed in cause no. 2:10-CV-0262 at docket no. 20, plaintiff gives the date
of tha_t determination as March 10, 2010.

On this basis, plaintiff requests a stay of all proceedings except an order to answer until he
is competent Plaintiff also requests appointment of counsel. -

The Court notes an evidentiary hearing was conducted in Cause No. 2:10-CV-0227 on
December 16, 2010 to consider an earlier motion for appointment of counsel. A Sji)earsl hearing was
also conducted then. Plaintiff motion for appointment of counsel was"""sub`sequently denied by l

separate order. 5 Plaintiff does not‘indicate anything has changed since that"time§"" ` w ’ 9 “'

 

'Spears`v. McCotler, 766 F.2d 179 (5th Cir. 1985).

Texas Department of Criminal Justice online records indicate plaintiff has been serving a 16~
year sentence for a theft conviction out of Harris County since August 2, 2006. Plaintiff does not
identify the cause number of the alleged state court proceeding in which he was determined to be
incompetent nor does he identify the court in which it was pending, the nature of the case, or whether
any resolution to the case was subsequently reached Further, plaintiff does not explain what the
basis was for the state court’s ruling or whether he has since received psychological or psychiatric
treatment

Plaintiff initiated the instant case on March 18, 2011, more than a year after the alleged
finding of incompetency.- Plaintiff offers no explanation why he did not inform the Court of this
circumstance sooner.

Critically, plaintiff does not identify when, if ever, he expects to be found competent or
resume prosecution of this case.

For all the reasons set forth above, plaintiffs motion for appointment of counsel and his
motion for stay are DENIED.

It is SO ORDERED.

Signed this the Q/"/ day of April, 2012.

W£M

CLINTON E AVERITTE '
United Stat Magistrate Judge